          Case 2:18-cv-01492-JS Document 102 Filed 09/29/20 Page 1 of 22




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KAREN MALDONADO, et al.                         :           CIVIL ACTION
                                                 :
    v.                                           :           No. 18-1492
                                                 :
 CITY OF PHILADELPHIA                            :
 DEPARTMENT OF HUMAN                             :
 SERVICES, et al.                                :

                                       MEMORANDUM
 Juan R. Sánchez, C.J.                                                     September 29, 2020

         Plaintiffs Karen and Anibal Maldonado, the mother and step-father of I.M., bring this

action seeking damages for the harm they suffered as a result of an alleged conspiracy between the

owners of a dance company with which I.M. was a part, members of the Philadelphia Department

of Human Services, and I.M.’s maternal uncle to deprive Mrs. Maldonado of the custody rights

over her daughter. The Maldonados bring their claims against Defendants City of Philadelphia,

Philadelphia Department of Human Services Former Acting Commissioner Jessica Shapiro,

Philadelphia Department of Human Services employees Javier Aguero and Roya Paller, and I.M.’s

uncle Christopher Hermann pursuant to 42 U.S.C. § 1983 and Pennsylvania state law. Defendants

have moved for summary judgment on all of the Maldonados’ claims. Because there are no genuine

disputed of material fact and Defendants are entitled to judgment as a matter of law on all of the

Maldonados’ claims, the Court will grant Defendants’ motions.
         Case 2:18-cv-01492-JS Document 102 Filed 09/29/20 Page 2 of 22




BACKGROUND 1

       Plaintiffs Karen and Anibal Maldonado are the mother and stepfather of I.M.—Mrs.

Maldonado’s daughter from a prior relationship. During the relevant time period, I.M. was a minor

in the custody of Mrs. Maldonado. Around 2007, Mrs. Maldonado enrolled I.M. in dance classes

held at Motion N’ Dance (Motion), a dance school located in Philadelphia, Pennsylvania and

owned and operated by Thomas and Staciann Marcucci. Jessica Gibson—Mrs. Marcucci’s mid-

twenties daughter—also worked at Motion as a dance instructor. While enrolled at Motion, I.M.

began representing Motion in state and national dance competitions, which required I.M. to travel

to competition locations with the Marcuccis and Gibson. Through her involvement in these

competitions and dance classes, I.M. formed a close relationship with the Marcuccis and Gibson.

Due to the closeness I.M. developed with the Marcuccis and Gibson, Mrs. Maldonado became

concerned about I.M.’s relationship with them and began limiting her activities with Motion, the

Marcuccis, and Gibson.

       On July 12, 2016, I.M. ran away from the Maldonados’ home. After learning I.M. had run

away, Hermann picked up I.M. in Philadelphia and took her to her maternal grandmother’s house.

See Hermann Mot. for Summ. J. Ex. B at ¶ 4. The following day, the Philadelphia Police

Department contacted Hermann and instructed him to take I.M. to the Philadelphia Department of

Human Services (DHS), which he did on July 14, 2016. Id. at ¶¶ 5, 7. At DHS, I.M. met

individually with an on-call social worker and reported that she was abused by Mrs. Maldonado.

Id. at ¶ 8-9. While Hermann and I.M. were at DHS, the Maldonados arrived. DHS supervisor “Ms.




1
  In determining whether to grant summary judgment, the court “must view the facts in the light
most favorable to the non-moving party, and must make all reasonable inferences in that party’s
favor.” Hugh v. Butler Cty. Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005). Except where noted,
the facts herein are undisputed.


                                               2
          Case 2:18-cv-01492-JS Document 102 Filed 09/29/20 Page 3 of 22




Mary” held separate consultation meetings with Hermann and I.M. and then with the Maldonados.

Id. at ¶ 9. The meetings ended with an informal agreement for I.M. to temporarily reside with

Hermann in Maryland—provided he would not allow I.M. to be in contact with the Marcuccis and

Gibson. Id. at ¶ 9-10. As a result of I.M.’s report, DHS opened an investigation into Mrs.

Maldonado’s alleged abuse. DHS Supervisor Aguero assigned Paller to the Maldonado case. See

Paller & Aguero Mot. for Summ. J. Ex. F, at ¶ 9.

        I.M.’s July 14 report of abuse, however, was not the first time I.M. alleged her mother had

abused her. Two months prior, I.M. reported to her school and Philadelphia Police that Mrs.

Maldonado physically abused her, which led to an investigation by DHS Social Worker Ashley

Wingate. On June 13, 2016, Wingate found the allegations of abuse against Mrs. Maldonado

unfounded and closed the case. Although DHS social workers have the ability to see if previous

allegations were “unfounded,” they cannot access the report itself. See Paller & Aguero Reply Ex.

1, at ¶ 4. Therefore, pursuant to the DHS’s policy to investigate every allegation of abuse, id. at

¶ 3, Paller was required to investigate the new allegations of abuse but could not view Wingate’s

report, see id. at ¶ 5.

        At a family meeting between Paller and the Maldonados on July 15, 2016, Paller learned

of Mrs. Maldonado and Hermann’s agreement to have I.M. stay with Hermann in Maryland. See

Paller & Aguero Mot. for Summ. J. Ex. F, at ¶ 10-11, ECF 72-8. Paller also learned that I.M.

previously danced at Motion. Id. at ¶ 13. Paller was familiar with Motion because her daughters

auditioned at Motion to appear on Party Rockers Tween Scene (PRTS), a local organization that

filmed episodes for on demand television channels. Id. at ¶ 14-20. Paller also had volunteered at

PRTS as their social media manager. Pls.’ Resp. to Paller & Aguero Mot. for Summ. J. Ex. F, at

PTF 26. Paller left the Maldonados’ home and called Aguero, who confirmed she could remain on




                                                 3
         Case 2:18-cv-01492-JS Document 102 Filed 09/29/20 Page 4 of 22




the case even though she was familiar with Motion. Paller & Aguero Mot. for Summ. J. Ex. A, at

¶ 108; id. Ex. F, at ¶ 13-27.

       After the meeting concluded, Paller intended to bring the Maldonados and Hermann

together to form a more permanent agreement to replace the informal July 14 agreement. Id. Ex.

F, at ¶ 31. Prior to doing so, however, Mrs. Maldonado met with Aguero at the DHS office and

raised concerns about Paller’s investigation and stated she believed Hermann was allowing I.M.

to be in contact or be with the Marcuccis. Aguero told Mrs. Maldonado he would “handle it,” and

call her the next day. See Second Am. Compl. ¶ 125. 2 Aguero, however, did not contact Mrs.

Maldonado about the Paller investigation afterward. See id. at ¶ 126. Nevertheless, Mrs.

Maldonado did not contact Aguero about Paller’s conduct again. See Paller & Aguero Mot. for

Summ. J. Ex. E, at ¶ 22.

       On August 1, 2016, through Paller, Hermann and Mrs. Maldonado agreed to a more formal

“safety plan” whereby I.M. would stay with Hermann until the end of the month. See id. Ex. F, at

¶ 40. Hermann allowed I.M. to have contact with the Marcuccis twice during August, believing

the new safety plan did not contain any of the conditions or restrictions of the initial, informal

agreement. See Hermann Mot. for Summ. J. Ex. B, at ¶ 17-18.

       Nine days after agreeing to the more formal safety agreement, Hermann filed a petition in

the Philadelphia Court of Common Pleas for custody of I.M. and sought expedited relief. Id. at

¶ 18. Hermann’s petition claimed I.M. was “mentally abused in her own home.” See Paller &




2
  Although the source of this fact is the Maldonados’ Second Amended Complaint, the Court will
consider it because the Second Amended Complaint is verified and the allegation is specific and
based on personal knowledge. See, e.g., Boomer v. Lewis, No. 06-850, 2009 WL 2900778, at *2
n.4 (M.D. Pa. Sept. 9, 2009) (“A verified complaint may be treated as an affidavit in support of or
in opposition to a motion for summary judgment if the allegations are specific and based on
personal knowledge.”).


                                                4
         Case 2:18-cv-01492-JS Document 102 Filed 09/29/20 Page 5 of 22




Aguero Mot. for Summ. J. Ex. H. On August 11, 2016, Paller concluded the allegations of abuse

were unfounded. Id. Ex. R. After the safety plan expired, Hermann did not return I.M. to the

Maldonados in Philadelphia.

       On September 16, 2016, Judge Diane Thompson held a hearing on Hermann’s petition. See

Pls.’ Resp. to City & Shapiro Mot. for Summ. J. Ex. E, at 1. Hermann, the Maldonados, and I.M.

attended the hearing. Paller attended the hearing as well, but Judge Thompson instructed her to

leave and she waited in the hallway until the proceedings ended. See Paller & Aguero Mot. for

Summ. J. Ex. K, at ¶ 19-21. At the hearing, Judge Thompson learned Hermann enrolled I.M. in

school in Maryland, despite him not having the authority to do so. Id. at ¶ 3-12. Judge Thompson

ordered I.M. to return to her mother in Philadelphia immediately and to have I.M. and Mrs.

Maldonado placed into therapy together. Id. at ¶ 16-19. I.M. ran out of the courtroom and was

stopped by Paller in the hallway who told I.M. to go back into the courtroom. Id. Ex. F, at ¶ 43.

I.M. entered the courtroom and told Judge Thompson that, if she returned home, Mrs. Maldonado

would abuse her, and she feared for her life. See City & Shapiro Mot. For Summ. J. Ex. A, at ¶¶ 4-

7, 12-14. I.M. testified her mother had previously swung a bat toward her face but missed and she

pushed I.M. around her room. Id. at ¶¶ 21-22, 1-8. Upon hearing I.M.’s testimony, Judge

Thompson amended her order and placed I.M. in protective custody with DHS. Id. at ¶ 9-16. Judge

Thompson relinquished jurisdiction to Judge Vincent Furlong and a shelter care hearing scheduled

for September 19, 2016. Id. Ex. D, at ¶ 8-10.

       Following the hearing, Mrs. Maldonado’s attorney Soleiman Raie, emailed Acting DHS

Commissioner Shapiro and expressed concerns about Paller’s investigation, her presence at the

hearing, and stopping I.M. from running out of the courthouse. See id. Ex. C, at ¶ 5,6; Paller &

Aguero Mot. for Summ. J. Ex. F at ¶ 44. This was not the first time Mrs. Maldonado attempted to




                                                5
         Case 2:18-cv-01492-JS Document 102 Filed 09/29/20 Page 6 of 22




contact Shapiro via email to express her concerns about Paller, but it was the first time Shapiro

became aware of the situation. City & Shapiro Mot. for Summ. J. Ex. B, at ¶¶ 8, 31. Shapiro

responded to Attorney Raie two days later saying she would look into the issues raised and get

back to him shortly. See id. at ¶ 11. Shapiro then immediately forwarded the email to her

colleagues, including DHS Deputy Commissioner Gary Williams, Williams’s Chief-of-Staff

Miriam Hayes, and Executive Assistant Francis Beatrice. Id. at ¶ 12. She also copied Jonathan

Houlon on the email—a member of the DHS Law Department’s Child Welfare Unit. Id. at ¶ 13.

Only a few minutes later, Houlon responded, saying he was aware of the case and he wanted to

meet with Shapiro before the shelter care hearing for I.M. the next day. Id. at ¶ 18. Shapiro and

Houlon spoke and decided it would be best to soon remove Paller from the case. Id. at. ¶ 19. Shortly

before the September 19 hearing, Paller was removed as social worker for the Maldonados’ case.

Paller & Aguero Mot. for Summ. J. Ex. F, at ¶ 54.

       On September 19, 2016, the shelter care hearing took place before Judge Vincent Furlong.

See City & Shapiro Mot. for Summ. J. Ex. D, at 1. DHS Representative Donna Shinn, DHS Social

Work Supervisor Stacey Moultrie, I.M., and the Maldonados were present at the hearing. Id. at 3.

Paller and Hermann were also seated in the back of the courtroom. Id. at 3-4. At the beginning of

the hearing, Judge Furlong granted a sequestration motion, and Hermann and Paller were removed

from the courtroom. Id. at 3-11. At the hearing, Mrs. Maldonado testified she wanted I.M. to be a

in a safe environment and that Hermann had allowed I.M. to be in contact with the Marcuccis and

Gibson. Id. at 8-9, 23-25. Judge Furlong, however, ordered I.M. to reside with Hermann

temporarily until an adjudicatory hearing could be held on September 27, 2016. Id. at 22-25. He

further ordered I.M. to continue attending school in Maryland but to have no contact with the

Marcuccis or Gibson. Id. at 22-25.




                                                 6
         Case 2:18-cv-01492-JS Document 102 Filed 09/29/20 Page 7 of 22




       After the hearing, Attorney Raie sent another email to Shapiro expressing his concerns

about the I.M. case to which Shapiro responded that she was looking into the issues raised. See

City & Shapiro Mot. for Summ. J. Ex. B, at ¶ 20-22. On September 20, 2016, Shapiro emailed the

City’s Inspector General Amy Kurland about the I.M. investigation and the Inspector General’s

Office took over the investigation soon after. Id. at ¶ 26-27.

       On September 27, 2016, the adjudicatory hearing took place before Judge Furlong. See id.

Ex. E, at 1. Moultrie, DHS Social Worker Marie Griffin—who replaced Paller on the Maldonado

case, Child Advocate Janice Clark, the Maldonados, Hermann and I.M. attended the hearing. Id.

at 3. At the hearing, I.M. testified she was physically and mentally abused by her mother and she

was afraid to return home. Id. at 9, 13. After hearing testimony from DHS employees and from

Mrs. Maldonado, Judge Furlong found it was in I.M’s best interest to remain with Hermann in

Maryland. Id. at 37. Hermann was granted temporary legal custody of I.M. Id. at 38. In October

2016, Griffin closed the Maldonado case because she was safe in Maryland with Hermann. Pls.’

Resp. to City & Shapiro Mot. Ex. C, at PTF 639, 643. On February 14, 2017, I.M. turned eighteen

and was emancipated by the end of the year.

       On April 10, 2018, the Maldonados commenced this action by filing a complaint asserting

different civil rights and tort claims against three groups of Defendants: Paller and Aguero (the

DHS Defendants); then-DHS Acting Commissioner Shapiro and the City of Philadelphia (the City

Defendants); and Hermann. 3 Each group of Defendants has separately moved for summary

judgment on all claims against them.




3
 The Maldonados also brought claims against Motion, the Marcuccis, and Gibson. These
Defendants, however, have since been dismissed.


                                                  7
            Case 2:18-cv-01492-JS Document 102 Filed 09/29/20 Page 8 of 22




DISCUSSION

       A motion for summary judgment shall be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the outcome of the suit under the

governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A “genuine” dispute

is one where “the evidence is such that a reasonable jury could return a verdict for the [non-

moving] party.” Id.

       “[A] party seeking summary judgment always bears the initial responsibility of informing

the district court of the basis for its motion, and identifying those portions of the [record] which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986) (citation and internal quotation marks omitted). To defeat summary

judgment, “the non-moving party must present more than a mere scintilla of evidence; there must

be evidence on which the jury could reasonably find for the [non-movant].” Burton v. Teleflex,

Inc., 707 F.3d 417, 425 (3d Cir. 2013) (alteration in original) (citation and internal quotation marks

omitted).

       Because there are no genuine disputes of material fact and Defendants are entitled to

judgment as a matter of law on all of the Maldonados’ claims, the Court will grant Defendants’

motions for summary judgment. The Court will address each motion in turn.

       I.       Roya Paller and Javier Aguero’s Motion for Summary Judgment

       Mrs. Maldonado brings the following claims: (1) deprivation of the right to the care,

custody, and control of I.M. pursuant to 42 U.S.C. § 1983 against Paller and Aguero, (2) negligent

supervision against Aguero, (3) fraud against Paller, and (4) intentional infliction of emotional

distress against Paller. Mr. Maldonado also brings a derivative loss of consortium against Paller.




                                                  8
           Case 2:18-cv-01492-JS Document 102 Filed 09/29/20 Page 9 of 22




Because the undisputed facts show the Maldonados’ claims against Paller and Aguero fail as

matter of law and Paller and Aguero are entitled to judgment, the Court will grant their motion for

summary judgment.

         First, Mrs. Maldonado’s § 1983 claim against Paller fails because Paller’s actions did not

violate Mrs. Maldonado’s Fourteenth Amendment right to the care, custody, and control of I.M.

Section 1983 creates a federal statutory mechanism for private individuals to vindicate

deprivations of their constitutional rights by actors personally involved in the alleged deprivation. 4

See Albright v. Oliver, 510 U.S.C. 266, 271 (1994) (“Section 1983 is not itself a source of

substantive rights, but merely provides a method for vindicating federal rights elsewhere

conferred.” (internal quotations omitted)). To prevail on her claim, Mrs. Maldonado must produce

evidence that “a person acting under color of state law engaged in conduct that violated a right

protected by the Constitution or laws of the United States.” Morrow v. Balaski, 719 F.3d 160, 165-

66 (3d Cir. 2013).

         The Supreme Court has recognized a parent’s constitutional right to the care, custody, and

control of children under the Fourteenth Amendment. Troxel v. Granville, 530 U.S. 57, 72-73

(2000). “[A] state has no interest in protecting children from their parents unless it has some

reasonable and articulable evidence giving rise to a reasonable suspicion that a child has been

abused or is in imminent danger of abuse.” Croft v. Westmoreland Cty. Children & Youth Servs.,




4
    Under 42 U.S.C. § 1983:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes to
         be subjected, any citizen of the United States or other person within the jurisdiction
         thereof to the deprivation of any rights, privileges, or immunities secured by the
         Constitution and laws, shall be liable to the party injured in an action at law, suit in
         equity, or other proper proceeding for redress . . . .


                                                    9
        Case 2:18-cv-01492-JS Document 102 Filed 09/29/20 Page 10 of 22




103 F.3d 1123, 1126 (3d Cir. 1997) (internal citations omitted). When a child welfare worker

removes a child from the care of his or her parent, the worker violates the parent’s substantive due

process rights “where [the welfare worker’s] actions ‘exceed both negligence and deliberate

indifference, and reach a level of gross negligence or arbitrariness that indeed shocks the

conscience.’” Dennis v. DeJong, 867 F. Supp. 2d 588, 637-38 (E.D. Pa. 2011) (quoting Miller v.

City of Philadelphia, 174 F.3d 368, 375-76 (3d Cir. 1999)).

       Here, Paller did not violate Mrs. Maldonado’s Fourteenth Amendment rights because she

had reasonable suspicion to investigate I.M.’s reports of abuse and her conduct did not cause I.M.’s

removal from Mrs. Maldonado. In this instance, I.M. self-reported that Mrs. Maldonado abused

her to the police and DHS on two separate occasions. Even though a previous investigation did not

substantiate I.M.’s original abuse claim, DHS policy was to investigate every report of abuse

regardless of previous unfounded reports. Thus, Paller had a duty and objectively reasonable

suspicion to reinvestigate Mrs. Maldonado based on I.M.’s renewed complaints of abuse. See

Miller, 174 F.3d at 377 (granting summary judgment for a welfare worker when the worker relied

upon a reasonable belief that the children were in danger of abuse). Moreover, the Court finds the

undisputed facts do not demonstrate that Paller’s actions rose to the level of conscience shocking.

       In any event, even assuming Paller’s Fourteenth Amendment right was violated, Paller’s

actions did not cause the harm. Mrs. Maldonado lost her custody rights over I.M. due to I.M.’s

own testimony. See generally City & Shapiro Mot. for Summ. J. Exs. A, D, E. Specifically, I.M.

testified on multiple occasions that Mrs. Maldonado was physically and mentally abusive toward

her, which resulted in her being placed in DHS custody and Hermann ultimately being awarded

temporary legal custody. The custody proceedings were driven by I.M.’s own testimony—not

Paller’s actions. Thus, even assuming Paller’s Fourteenth Amendment right was violated, Paller’s




                                                10
        Case 2:18-cv-01492-JS Document 102 Filed 09/29/20 Page 11 of 22




actions did not cause the harm and Mrs. Maldonado’s § 1983 claim fails. See Morrow, 719 F.3d

at 165-66 (providing that, to succeed on a § 1983 claim, a plaintiff must have been harmed by “a

person acting under color of state law”). Accordingly, the Court will grant Paller’s motion for

summary judgment on Mrs. Maldonado’s § 1983 claim.

       Next, Mrs. Maldonado’s § 1983 supervisor liability claim against Aguero fails because

Aguero never contemporaneously acquiesced in the complained of misconduct. To be liable for

negligent supervision under § 1983, “[an individual government] defendant in a civil rights action

must have personal involvement in the alleged wrongdoing; liability cannot be predicated solely

on the operation of respondeat superior.” Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005)

(quoting Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988)). Personal involvement can be

shown, through “personal direction or actual knowledge and acquiescence, in the wrongs alleged.”

McKenna v. City of Philadelphia, 582 F.3d 447, 460 (3d Cir. 2009) (internal citations omitted). In

other words, “[s]upervisor liability may be imposed only where there is: (1) contemporaneous

knowledge of the offending incident or knowledge of a prior pattern of similar incidents, and (2)

circumstances under which the supervisor’s inaction could be found to have communicated a

message of approval to the offending subordinate.” Banks v. Rozum, 639 F. App’x 778, 784 (3d

Cir. 2016) (citing Bonenberger v. Plymouth Twp., 132 F.3d 20, 25 (3d Cir. 1997)).

       Here, Aguero never contemporaneously acquiesced in the complained of misconduct.

Aguero assigned Paller to the Maldonado investigation through his normal course of employment.

The only potential issues brought to Aguero’s attention were: (1) Paller’s previous involvement

with Motion—which Paller self-reported to Aguero; and (2) Mrs. Maldonado’s initial concerns

with Paller’s involvement in the case. The misconduct in this action, however, involves Paller’s

actions with regard to the August safety plan and custody proceedings. The reports of this




                                               11
         Case 2:18-cv-01492-JS Document 102 Filed 09/29/20 Page 12 of 22




misconduct were nevertheless sent to Shapiro—not Aguero. Therefore, there is no evidence that

Aguero had contemporaneous, personal knowledge of Paller’s alleged misconduct and acquiesced

in it. Mrs. Maldonado’s supervisor liability claim thus fails and Aguero is entitled to judgment as

a matter of law. The Court will grant Aguero’s motion for summary judgment on Mrs.

Maldonado’s § 1983 claim. See, e.g., Lomax v. City of Philadelphia, No. 13-1078, 2017 WL

1177095, at *4 (E.D. Pa. Mar. 29, 2017) (granting summary judgment on a § 1983 supervisor

liability claim where the supervisor did not have contemporaneous knowledge of, or acquiesce, in

the plaintiff’s injury).

         Next, Mrs. Maldonado’s common law negligent supervision claim against Aguero fails

because he is entitled to immunity under Pennsylvania’s Political Subdivision Tort Claims Act

(TCA). Under Pennsylvania law, “no local agency shall be liable for any damages on account of

any injury to a person . . . caused by an act of the local agency or an employee thereof or any other

person.” 42 Pa. Cons. Stat. § 8541. Section 8542 provides nine enumerated exceptions of when

negligent acts of an employee may impose liability:

        (1) [v]ehicle liability . . . (2) [c]are, custody or control of personal property . . . (3)
        [r]eal property . . . (4) [t]rees, traffic controls and street lighting . . . (5) [u]tility
        service facilities . . . (6) [s]treets . . . (7) [s]idewalks . . . (8) [c]are, custody or control
        of animals, [and] (9) [s]exual abuse.

Id. § 8542 (a)-(b). Mrs. Maldonado concedes her negligent supervision claim does not fit into any

of the nine enumerated negligence exceptions, but instead argues Aguero’s inaction was willful

misconduct that abrogates his TCA immunity.

        Under § 8550, an employee of a local agency may also be liable if “the act of the employee

caused the injury and such act constituted a crime, actual fraud, actual malice, or willful

misconduct . . . .” Id. § 8550. To demonstrate willful misconduct, the plaintiff must show “the

actor desired to bring about the result that followed, or at least that the result was substantially



                                                       12
        Case 2:18-cv-01492-JS Document 102 Filed 09/29/20 Page 13 of 22




certain to follow.” Verde v. City of Philadelphia, 862 F. Supp. 1329, 1336 (E.D. Pa. 1994) (internal

citations omitted). Pennsylvania courts have applied § 8550 to negligent supervision claims. See

McNeal v. Easton, 598 A.2d 638, 642 (Pa. Commw. Ct. 1991).

       Aguero is entitled to TCA immunity because there is no evidence showing he acted with

willful misconduct. Mrs. Maldonado claims Aguero engaged in willful misconduct because he

promised Mrs. Maldonado he would “handle [Mrs. Maldonado’s complaints about Paller]” in July

2016 and he did not follow up with Mrs. Maldonado after their conversation. This argument misses

the mark. There is no evidence in the record demonstrating that Aguero acted willfully to deprive

Mrs. Maldonado of her constitutional right to the care, custody, and control of I.M., or that this

was a substantially certain result of his actions. No reasonable jury could find Aguero acted with

willful misconduct. He is thus entitled to TCA immunity on Mrs. Maldonado’s negligent

supervision claim and the Court will grant Aguero’s motion for summary judgment on this claim.

See Newlon v. Davis, No. 13-1213, 2014 WL 2199838, at *5 (W.D. Pa. May 27, 2014) (dismissing

negligent supervision claim where no exceptions to TCA immunity applied).

       Next, Mrs. Maldonado’s fraud claim against Paller fails because there is no evidence that

Paller made knowingly false representations to Mrs. Maldonado. To prove common law fraud

under Pennsylvania law, a plaintiff must show:

       (1) a representation; (2) which is material to the transaction at hand; (3) made
       falsely, with knowledge of its falsity or recklessness as to whether it is true or false;
       (4) with the intent of misleading another into relying on it; (5) justifiable reliance
       on the misrepresentation; and (6) the resulting injury was proximately caused by
       the reliance.”

Overall v. Univ. of Pa., 412 F.3d 492, 498 (3d Cir. 2005) (quoting Gibbs v. Ernst, 647 A.2d 882,

889 (Pa. 1994)). “Each of these elements must be proven by clear and convincing evidence.” Leo

v. State Farm Mut. Auto. Ins. Co., 939 F. Supp. 1186, 1194 (E.D. Pa. 1996) (citing Pittsburgh Live,




                                                  13
         Case 2:18-cv-01492-JS Document 102 Filed 09/29/20 Page 14 of 22




Inc. v. Servov, 615 A.2d 438, 441 (Pa. Super. Ct. 1992)). To prove that a false representation

constitutes fraud, it must be one regarding “a past or present material fact” but “it is equally clear

that a promise to do something in the future and the failure to keep that promise, is not fraud.”

Greenberg v. Tomlin, 816 F. Supp. 1039, 1054 (E.D. Pa. 1993) (internal citations omitted)

(emphasis in original).

       Here, Paller did not make any knowingly false representations to Mrs. Maldonado. Mrs.

Maldonado argues Paller made misrepresentations about her previous involvement with the

Marcuccis and misrepresented the temporary nature of the August safety plan. However, at no

point during the investigation did Paller make any representations to Mrs. Maldonado about her

involvement with Motion. 5 Additionally, Paller did not make any misrepresentations during the

negotiation of the temporary August safety plan. The August safety plan was, in fact, temporary

as it expired at the end of August. The fact that Hermann filed for custody of I.M. and did not

return her to Philadelphia does not change this. Moreover, there is no evidence that at the time the

August safety plan was put into place, Paller knowingly and falsely represented that the safety plan

would be temporary. As a result, no reasonable jury could find, through clear and convincing

evidence, that Paller made a material misrepresentation to Mrs. Maldonado. Therefore, Paller is

entitled to judgment as a matter of law on Mrs. Maldonado’s fraud claim. See Boardakan Rest.

LLC v. Gordon Grp. Holdings, LLC, No. 11-5676, 2016 WL 6213035, at *15 (E.D. Pa. Oct. 24,

2016) (dismissing plaintiff’s fraud claim where plaintiff failed to prove the defendant made a

misrepresentation); see also Riese v. QVC, Inc., No. 97-40068, 1999 WL 178545, at *7 (E.D. Pa.




5
  Insofar as Mrs. Maldonado claims Paller engaged in fraud by nondisclosure this argument also
fails. There is no evidence Paller deliberately omitted this fact to induce Mrs. Maldonado to act in
a certain manner. See Boardakan Rest. LLC v. Gordon Grp. Holdings, LLC, No. 11-5676, 2016
WL 6213035, at *16 (E.D. Pa. Oct. 24, 2016).


                                                 14
        Case 2:18-cv-01492-JS Document 102 Filed 09/29/20 Page 15 of 22




Mar. 30, 1999) (granting summary judgment on a fraud claim where plaintiff failed to produce

evidence of knowingly false representations).

       Paller is also entitled to judgment as a matter of law on Mrs. Maldonado’s intentional

infliction of emotional distress for failing to prove extreme and outrageous conduct. In

Pennsylvania, intentional infliction of emotional distress occurs when “one who by extreme and

outrageous conduct intentionally or recklessly causes severe emotional distress to another . . . .”

Weinstein v. Bullick, 826 F. Supp. 1193, 1203 (E.D. Pa. 1993) (internal citations and quotations

omitted). To satisfy the “extreme and outrageous conduct” element, “the conduct must be so

outrageous in character and so extreme in degree, as to go beyond all possible bounds of decency,

and to be regarded as atrocious, and utterly intolerable in a civilized society.” Hoy v. Angelone,

720 A.2d 745, 754 (1998) (quoting Buczek v. First Nat’l Bank of Mifflintown, 531 A.2d 1122, 1125

(Pa. Super. Ct. 1987)). In this instance, Mrs. Maldonado—having failed to demonstrate that Paller

engaged in unconstitutional behavior or made knowing misrepresentations with the intent to

remove I.M. from her custody—has not proffered evidence from which a reasonable jury could

infer that Paller’s conduct was extreme and outrageous. See Hepps v. Gen. Am. Life Ins., No. 95-

5508, 1998 WL 564497, at *6 (E.D. Pa. Sept. 2, 1998) (granting summary judgment on an

intentional infliction of emotional distress where defendant’s conduct was not extreme and

outrageous).

       Finally, Mr. Maldonado’s loss of consortium claim fails as a matter of law. Under

Pennsylvania law, “an action for loss of consortium is derivative of the injured party’s claim.”

Tiernan v. Devoe, 923 F.2d 1024, 1036 (3d Cir. 1991). Because Mrs. Maldonado’s claims all fail,

Mr. Maldonado’s derivative loss of consortium claim fails. See, e.g., Smith v. EAN Holdings, LLC,

No. 19-85, 2019 WL 4118651, at *4 (E.D. Pa. Aug. 29, 2019) (dismissing loss of consortium claim




                                                15
        Case 2:18-cv-01492-JS Document 102 Filed 09/29/20 Page 16 of 22




where the substantive claim failed). Summary judgment will therefore be granted in Paller’s favor

on Mr. Maldonado’s loss of consortium claim.

       II.     City of Philadelphia and Jessica Shapiro’s Motion for Summary Judgment

       Mrs. Maldonado brings § 1983 supervisor liability and negligent supervision claims against

Shapiro and a § 1983 claim pursuant to Monell v. Department of Social Services, 436 U.S. 658,

694 (1978) against the City. Because Mrs. Maldonado’s claims against the City and Shapiro fail

as a matter of law and the City and Shapiro are entitled to judgment as a matter, the Court will

grant their motion for summary judgment.

       Mrs. Maldonado’s § 1983 supervisor liability claim against Shapiro fails because she did

not acquiesce in the alleged misconduct. In her § 1983 supervisor liability claim against Shapiro,

Mrs. Maldonado alleges Shapiro had knowledge of, and acquiesced in, Paller and Aguero’s alleged

misconduct, which violated her Fourteenth Amendment right to the care, custody, and control of

I.M. As discussed, under § 1983, “[s]upervisor liability may be imposed only where there is: (1)

contemporaneous knowledge of the offending incident or knowledge of a prior pattern of similar

incidents, and (2) circumstances under which the supervisor’s inaction could be found to have

communicated a message of approval to the offending subordinate.” Banks, 639 F. App’x at 784.

       In this case, Mrs. Maldonado has failed to produce evidence from which a reasonable jury

could infer that Shapiro acquiesced in any alleged misconduct relating to Mrs. Maldonado’s loss

of custody over I.M. After exchanging emails with Attorney Raie regarding Paller’s actions on

September 16 and September 19, Shapiro (1) informed Attorney Raie she was looking into the

issues; (2) forwarded the email to DHS’s Deputy Commissioner Gary Williams, Williams’s Chief-

of-Staff Miriam Hayes, and Executive Assistant Francis Beatrice; and (3) copied three other people

on the email, including a DHS lawyer Houlon. Shapiro then spoke with Houlon the next day and




                                               16
         Case 2:18-cv-01492-JS Document 102 Filed 09/29/20 Page 17 of 22




they removed Paller from the case. On September 20, 2016, Shapiro further emailed the City’s

Inspector General Amy Kurland about the I.M. investigation. Kurland then took over the

investigation. The undisputed facts show Shapiro acted timely by investigating the claims of

misconduct, removing Paller from the case, and referring the investigation to Kurland. Mrs.

Maldonado has therefore failed to prove Shapiro acquiesced in the alleged misconduct and the

Court will grant Shapiro’s motion for summary judgment on the § 1983 supervisor liability claim.

See Lomax, 2017 WL 1177095, at *4 (granting summary judgment on a § 1983 supervisor liability

claim where the supervisor did not have contemporaneous knowledge of, or acquiesce, in the

plaintiff’s injury).

        Next, Mrs. Maldonado’s common law negligent supervision claim fails because Shapiro is

entitled to general tort immunity under the TCA. This claim fails for the same reason Mrs.

Maldonado’s claim against Aguero fails—(1) negligent supervision isn’t a viable claim under the

TCA’s nine enumerated exceptions, see 42 Pa. Cons. Stat. § 8541; and (2) there is no evidence

that Shapiro engaged in willful misconduct such that she desired Mrs. Maldonado to lose custody

of I.M. or that such a result was substantially likely to occur as a result of her actions. As to the

latter, Shapiro took multiple affirmative steps to investigate in response to complaints about the

alleged misconduct, which led to Paller being removed from the Maldonado case. Furthermore,

there is no evidence suggesting Shapiro intended for Mrs. Maldonado to lose custody of her

daughter or that it was substantially certain that Shapiro’s actions would violate Mrs. Maldonado’s

right to the care, custody, or control of I.M. Because there is no genuine dispute of material facts

and Shapiro is entitled to judgment as a matter of law, the Court will grant Shapiro’s motion for

summary judgment on Mrs. Maldonado’s common law negligent supervision claim. See Newlon,




                                                 17
         Case 2:18-cv-01492-JS Document 102 Filed 09/29/20 Page 18 of 22




2014 WL 2199838, at *5 (dismissing a negligent supervision and training claim when no

exceptions to TCA immunity applied).

       Finally, Mrs. Maldonado’s § 1983 Monell claim against the City fails because there was

no underlying constitutional violation by Paller. Generally, “a local government may not be sued

under § 1983 for an injury inflicted solely by its employees or agent.” Monell, 436 U.S. at 694.

However, “[l]ocal governing bodies . . . can be sued directly under § 1983 . . . where . . . the action

that is alleged to be unconstitutional implements or executes a policy statement, ordinance,

regulation, or decision officially adopted and promulgated by that body’s officers.” Id. at 690. To

succeed on a Monell claim, a plaintiff must establish: (1) a constitutionally protected right has been

violated and (2) the alleged violation resulted from municipal policy or custom, or the deliberate

indifference to the rights of citizens. Id. at 694. As discussed, there was no underlying violation of

Mrs. Maldonado’s constitutional rights. See supra 10-12. Mrs. Maldonado’s Monell claim

therefore fails and the City is entitled to judgment as a matter of law on this claim. Bridges ex rel.

D.B. v. Scranton Sch. Dist., 644 F. App’x 172, 178 (3d Cir. 2016) (“Appellants cannot recover

under [Monell] for failure to train because there was no underlying constitutional violation.”).

       III.    Christopher Hermann’s Motion for Summary Judgment

       Lastly, Mrs. Maldonado brings three claims against Hermann: (1) conspiracy pursuant to

§ 1983, (2) fraud, and (3) intentional infliction of emotional distress. Mr. Maldonado also brings a

derivative loss of consortium claim. The Maldonados’ claims against Hermann fail as a matter of

law, and the Court will grant Hermann’s motion for summary judgment.

       First, Mrs. Maldonado’s § 1983 conspiracy claim fails because she has not produced

evidence demonstrating an agreement existed between Hermann and Paller to violate her

Fourteenth Amendment right. To succeed in a conspiracy claim pursuant to §1983, Mrs.




                                                  18
         Case 2:18-cv-01492-JS Document 102 Filed 09/29/20 Page 19 of 22




Maldonado must show “(1) the existence of a conspiracy involving state action; and (2) a

[deprivation] of civil rights in furtherance of the conspiracy by a party to the conspiracy.” Piskanin

v. Hammer, No. 04-1321, 2005 WL 3071760, at *4 (E.D. Pa. Nov. 14, 2005) (internal citations

and quotations omitted). Once a federally protected civil right is shown to be the objective, as it is

here, “‘the rule is clear that’ the plaintiff ‘must provide some factual basis to support the existence

of the elements of conspiracy: agreement and concerted action.’” Jutrowski v. Twp. of Riverdale,

904 F.3d 280, 295 (3d Cir. 2018) (internal citations and quotations omitted). To satisfy the

agreement element, the plaintiff “must demonstrate that ‘the state actors named as defendants in

the[] complaint somehow reached an understanding to deny [the plaintiff] of his rights.’” Id.

(quoting Kost v. Kozakiewiczi, 1 F.3d 176, 185 (3d Cir. 1993). Whereas here, the plaintiff does not

have “direct proof, that [a] ‘meeting of the minds’ or [an] ‘understanding or agreement to

conspire’” took place, circumstantial evidence may be sufficient. Id. (citing Startzell v. City of

Philadelphia, 533 F.3d 183, 205 (3d Cir. 2008)). Circumstantial evidence that can infer an

agreement was made includes the actions of the alleged conspirators, the time, the objective, and

the parties involved. Id.

       Here, there is no factual basis from which a reasonable jury could find Paller and Hermann

came to an agreement to deny Mrs. Maldonado her Fourteenth Amendment right to the care,

custody, and control of I.M. Mrs. Maldonado’s conspiracy claim is based merely on her own

suspicions and speculations that Hermann and Paller conspired to strip her of her custodial rights.

In support of her claim, Mrs. Maldonado claims Hermann and Paller lied during the custody

proceedings, and Hermann violated the August safety plan and lied to the police about his custody

over I.M. Mrs. Maldonado’s assertions that Hermann and Paller lied under oath, however, are not

supported by facts, and do not create an inference that there was an agreement between Hermann




                                                  19
        Case 2:18-cv-01492-JS Document 102 Filed 09/29/20 Page 20 of 22




and Paller. As to Mrs. Maldonado’s claim that Hermann violated the August safety plan by

allowing I.M.’s contact with the Marcuccis twice—there were no statements in the August safety

plan precluding I.M. from having contact with the Marcuccis. See Pls.’ Resp. to Paller & Aguero

Mot. for Summ. J. Ex. M. Further, this argument does not demonstrate a meeting of the minds

between Paller and Hermann. Mrs. Maldonado also points to the fact that Hermann made a

statement to a local police officer that he had custody over I.M. without restrictions as evidence of

a conspiracy. But, again, this evidence does not demonstrate a meeting of the minds between Paller

and Hermann to deny Mrs. Maldonado her Fourteenth Amendment right to the care, custody, and

control of I.M. Because Mrs. Maldonado has failed to proffer evidence from which a reasonable

jury could find there was a meeting of the minds between Paller and Hermann, Hermann is entitled

to summary judgment on Mrs. Maldonado’s § 1983 conspiracy claim. See Jutrowski, 904 F.3d at

295-96 (granting summary judgment on a conspiracy claim where the plaintiff failed proffer

evidence of an agreement and relied on suspicions and speculations).

       Next, Mrs. Maldonado’s common law fraud claim fails because she has failed to proffer

evidence from which a reasonable jury could find, by clear and convincing evidence, that Hermann

made a fraudulent representation to her. In this claim, Mrs. Maldonado asserts Hermann acted

fraudulently by representing he would not allow any contact with the Marcuccis and the August

safety plan was temporary. As stated, to prove common law fraud under Pennsylvania law, the

plaintiff must show:

       (1) a representation; (2) which is material to the transaction at hand; (3) made
       falsely, with knowledge of its falsity or recklessness as to whether it is true or false;
       (4) with the intent of misleading another into relying on it; (5) justifiable reliance
       on the misrepresentation; and (6) the resulting injury was proximately caused by
       the reliance.”




                                                  20
        Case 2:18-cv-01492-JS Document 102 Filed 09/29/20 Page 21 of 22




Overall v. Univ. of Pa., 412 F.3d 492, 498 (3d Cir. 2005) (quoting Gibbs v. Ernst, 647 A.2d 882,

889 (Pa. 1994)). “Each of these elements must be proven by clear and convincing evidence.” Leo

v. State Farm Mut. Auto. Ins. Co., 939 F. Supp. 1186, 1194 (E.D. Pa. 1996) (citing Pittsburgh Live,

Inc. v. Servov, 615 A.2d 438, 441 (Pa. Super. Ct. 1992)).

       Mrs. Maldonado has failed to demonstrate that a reasonable jury could find, by clear and

convincing evidence, that Hermann knowingly misrepresented that I.M. would not be in contact

with the Marcuccis and the August safety plan was temporary. Initially, there are no statements in

the August safety plan barring Hermann from allowing I.M. to have contact with the Marcuccis,

nor did Hermann make any representations regarding this fact. See Pls.’ Resp. to Paller & Aguero

Mot. for Summ. J. Ex. M. Next, the August safety plan was, in fact, temporary because it expired

at the end of August—thus there was no misrepresentation that the August safety plan was

temporary. The fact that Hermann filed a petition for custody of I.M., enrolled I.M. into school in

Maryland, and did not return I.M. to Philadelphia after the plan expired does not change the fact

that the August safety plan was temporary or amount to actionable fraud. Greenberg, 816 F. Supp.

at 1054 (“[I]t is equally clear that a promise to do something in the future and the failure to keep

that promise, is not fraud.” (internal citations omitted)). Therefore, Mrs. Maldonado has failed to

proffer evidence from which a jury could conclude that Hermann made a fraudulent

misrepresentation to her. Hermann is thus entitled to summary judgment on Mrs. Maldonado’s

common law fraud claim. See Boardakan Rest. LLC, 2016 WL 6213035, at *15.

       Third, Mrs. Maldonado’s intentional infliction of emotional distress claim fails because

she has failed to prove Hermann engaged in extreme and outrageous conduct. As discussed, to

succeed on a claim for intentional infliction of emotional distress, the plaintiff must demonstrate

the defendant’s conduct was “extreme and outrageous.” Weinstein, 826 F. Supp. at 1203. To satisfy




                                                21
        Case 2:18-cv-01492-JS Document 102 Filed 09/29/20 Page 22 of 22




the “extreme and outrageous conduct” element, “the conduct must be so outrageous in character

and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized society.” Hoy, 720 A.2d at 753-54 (quoting Buczek,

531 A.2d at 1125). Without any evidence of conspiracy or fraudulent activity, there is no extreme

and outrageous conduct in this case. Rather, the record suggests that Hermann was an uncle willing

to help his niece when she was in an unpleasant situation. Because Mrs. Maldonado has failed to

prove Hermann’s actions were extreme and outrageous, Hermann is entitled to summary judgment

on Mrs. Maldonado’s intentional infliction of emotional distress claim. See Hepps, 1998 WL

564497, at *6 (granting summary judgment on an intentional infliction of emotional distress claim

where defendants’ conduct failed to reach the level of extreme and outrageous).

       Finally, because Mrs. Maldonado’s claims all fail, Mr. Maldonado’s derivative loss of

consortium claim fails. Smith, 2019 WL 4118651, at *4 (dismissing loss of consortium claim

where the substantive claim failed). Hermann’s motion for summary judgment on Mr.

Maldonado’s loss of consortium claim will therefore be granted.

CONCLUSION

       In sum, because there are no genuine disputes of material fact and the Maldonados’ claims

fail as a matter of law, the Court will grant Defendants’ motions for summary judgment and enter

judgment in their favor on all claims in the Second Amended Complaint.

       An appropriate order follows.

                                                     BY THE COURT:


                                                     /s/ Juan R. Sánchez
                                                     Juan R. Sánchez, C.J.




                                                22
